IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-10365
                         Conference Calendar



NORMAN CHARLES OLIVER,

                                          Plaintiff-Appellee,

versus

WAYNE SCOTT; ET AL,

                                          Defendants,

WAYNE SCOTT; GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Defendants-Appellants,

and

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Appellant.


                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:98-CV-2246-H
                        --------------------
                          October 18, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      The Texas Department of Criminal Justice (TDCJ) has appealed

an interlocutory order issued by the district court prohibiting


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10365
                                 -2-

TDCJ officials from monitoring the telephone conversations of

Norman Charles Oliver, Texas prisoner # 576427, with his

attorneys concerning settlements negotiations with Corrections

Corporation of America (CCA), Management & Training Corporation

(MTC), and Warden Wilson until the final disposition of the

instant case.    The district court dismissed Oliver’s claims

against Wayne Scott and Gary Johnson.      Oliver has settled his

claims against MTC and Warden Wilson, and the district court has

entered a final judgment dismissing Oliver’s remaining claims

against CCA.    Because a final judgment has been entered in the

instant case and the interlocutory order which is the subject of

this appeal is no longer in effect, the instant appeal does not

present a live controversy and is DISMISSED as moot.      See Rocky

v. King, 900 F.2d 864, 867 (5th Cir. 1990).

     APPEAL DISMISSED AS MOOT.